Citation Nr: 0202596	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  97-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964, and from May 1965 to September 1986.

Service connection was previously denied for a left knee 
disorder by a February 1987 rating decision.  The veteran was 
informed of this decision, and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which found that new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for a left knee disorder.  

This case was previously before the Board in January 1999, at 
which time the Board found that new and material evidence had 
been presented to reopen the veteran's left knee claim, and 
remanded the underlying claim for additional development.  By 
this decision, the Board also denied the veteran's claims of 
service connection for headaches, gastritis, respiratory 
problems, a nervous condition (including stress, anxiety, 
depression), sinusitis, a bilateral elbow condition, a right 
knee condition, and tinnitus.  In addition, the Board 
deferred making a determination at that time regarding the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability (TDIU).  Following the Board's 
remand, the RO granted the veteran's TDIU claim by a March 
2001 rating decision.  In view of the foregoing, this issue 
has been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also finds that the RO has substantially complied 
with the January 1999 remand directives concerning the 
veteran's left knee claim.  Accordingly, a new remand is not 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).

In view of the instant decision, the veteran's claim of 
secondary service connection for a left knee disorder is 
moot. 



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's arthritis is causally linked to physical 
activities during his more than 24 years of service. 


CONCLUSION OF LAW

Arthritis of the left knee was incurred during active 
service.  38 U.S.C.A. §§  1110, 1131, 5100, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, which included an 
opinion on the contended nexus between the disability at 
issue and service, and advised the veteran of the evidence 
necessary to substantiate his claim by the rating decision, 
Statement of the Case, and the Supplemental Statements of the 
Case.  There is also a second private examination report that 
includes a nexus opinion.  Further, the RO specifically 
addressed the applicability of the VCAA to the veteran's 
claim by correspondence dated in March 2001.  The veteran 
responded to this correspondence later that same month 
stating that he had no additional evidence to submit, or that 
he wanted VA to obtain for him, and that he wanted his claim 
to be worked as expeditiously as possible using the evidence 
VA currently had in his claims file.  Moreover, the instant 
decision grants the benefit being sought. Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.

The Board notes that after the last Supplemental Statement of 
the Case was issued to the veteran in April 2000, additional 
evidence was added to the file in the form of records from 
the Social Security Administration (SSA).  However, the Board 
notes  that this additional evidence includes medical records 
that were already on file.  The additional evidence that was 
not on file pertains to disabilities that are not at issue 
( Primarily heart disease); it contains no pertinent findings 
regarding his left knee disorder, to include the etiology 
thereof.  In short, this additional evidence has no bearing 
on the ultimate outcome of the left knee claim.  Further, as 
noted above, the veteran indicated in March 2001 that he 
wanted this claim to be adjudicated as expeditiously as 
possible and the instant decision grants the benefit being 
sought.  Accordingly, the Board concludes that the additional 
evidence is not relevant and the veteran will not be 
prejudiced by the Board's decision to proceed with appellate 
review of the instant case.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Background.  The veteran's service medical records reflect 
that he was treated on various occasions for left knee 
problems.  For example, in January 1975, he sought treatment 
after reportedly bumping his left knee.  However, there were 
no positive clinical findings upon examination.  Subsequent 
records from December 1985, January 1986, and March 1986, 
note treatment for left knee pain attributed to mild 
retropatellar pain syndrome.  An April 1986 X-ray of the left 
knee revealed small osteophytes along the articular surfaces 
of the femur, tibia, and patella.  No gross abnormal soft 
tissue calcification was seen, and no recent fracture was 
identified.  Overall impression was minimal degenerative 
changes of the left knee.  Nevertheless, the veteran's lower 
extremities were clinically evaluated as normal on his April 
1986 retirement examination.  At the time of this 
examination, the veteran indicated that he had never 
experienced "trick" or locked knee.

Following the veteran's discharge from service, various VA 
and private medical records were added to the file which 
cover a period from 1987 to 2000.

In January 1987, the veteran underwent a VA medical 
examination for, among other things, evaluation of "a left 
leg (& knee) and back disability."  At this examination, the 
veteran reported that his left leg began to hurt while still 
in the service, apparently due to prolonged kneeling on his 
left knee in his work.  He also complained of soreness on the 
left knee on kneeling.  Following examination of the veteran, 
the examiner stated that the examination was not unusual.  
His overall impression was that there was low back strain, 
left knee strain, and bilateral shoulder strain by history.  

X-rays taken of the left knee, as well as the proximal tibia 
and fibula, in conjunction with the January 1987 VA medical 
examination showed no definite bony abnormalities.

Service connection was subsequently denied for a left knee 
disorder by a February 1987 rating decision, because it was 
not found on the last examination.  The veteran was informed 
of this decision, and did not appeal.

No pertinent findings or complaints appear to have been made 
regarding the veteran's left knee on VA medical examinations 
conducted in June 1987, August 1990, October 1995, or during 
periods of VA hospitalization in April 1989, May 1995, 
February to March 1996, March 1996, and January 1998.

A VA outpatient record from April 1990 does note that the 
veteran was treated for complaints of left knee pain, among 
other things.

In the January 1999 decision, the Board found that the April 
1990 VA outpatient treatment record constituted new and 
material evidence in that the claim was previously denied 
because there was no current left knee disability, and that 
this suggested there was a current disability.  The Board 
then remanded the underlying claim to obtain additional 
medical records, and to accord the veteran an examination for 
the purpose of determining the nature and etiology of any 
left knee disability that might be present.

An April 1999 VA general medical examination noted that the 
veteran's complaints included, in part, intermittent pain in 
both knees, and included a diagnosis of degenerative joint 
disease of the lumbar spine and the knees.  However, no 
opinion was proffered regarding the etiology of the left knee 
disability.

The veteran subsequently underwent a VA arranged orthopedic 
examination of his left knee in August 1999.  At this 
examination, it was noted that the veteran did not recall 
specific injuries in the military initially, but on further 
questioning he indicated that he had a hernia in the groin 
and a back injury.  In addition, he recalled that in 1978, 
while in Alaska, he slipped and fell on the ice, landing on 
his left knee.  The examiner indicated that the veteran's 
pertinent medical records were available for review, and 
summarized the contents thereof.  Following examination of 
the veteran, the examiner's impression was that it had been a 
normal examination of the left knee.  Moreover, the examiner 
noted that there was a question as to whether any left knee 
disability that was present was causally related to any 
incident or finding in service, including trauma and the 
radiological evidence of minimal degenerative changes shown 
by an X-ray examination in April 1986.  The examiner stated 
that, in her opinion, she did not find abnormalities in the 
knee.  She also noted that one of the prior X-ray 
examinations did not find abnormality according to the 
report, while a previous X-ray  showed minimal changes.  The 
examiner stated that she did not have an X-ray of the 
opposite knee for comparison, and, thus, would not know if 
that knee also revealed some arthritis.  Further, the 
examiner noted that the veteran's story did change from 
initially he was not injured, to giving a history of injury 
when he slipped on ice in Alaska, hitting the left knee.  
Additionally, the examiner noted that as she looked through 
the charts, there were a few different histories for the left 
knee such as kneeling quite a bit or falling off a pole and 
hitting the back and injuring the leg.  The examiner noted 
that the abnormality she did find was a mild decrease in 
range of motion for the right knee, but that this was 
functional.  In conclusion, the examiner stated that she 
could not state that the left knee complaints were related to 
a specific incident or the veteran's military service.  Also, 
she stated that this had been previously noted before, and 
that this opinion was based on the medical records and 
examination.

Also on file is a private medical consultation report from P. 
L., MD, (hereinafter "Dr. L"), dated in February 2000.  It 
was noted that the veteran complained of fairly diffuse 
musculoskeletal complaints, including burning, numbness, and 
aching pain in both anterior knees.  Further, it was noted 
that the veteran's knee pain, among other things, had 
progressed over the past several years, but was not 
attributable to any one incident.  Following examination of 
the veteran, Dr. L noted that the bulk of the veteran's 
complaints related to low back pain and bilateral knee pain 
were probably due at least in part to degenerative arthritis.  
Also, the veteran appeared to have bilateral patellofemoral 
syndrome.  Dr. L opined that the veteran's chronic low back 
pain was also likely due to arthritis.  Moreover, Dr. L noted 
that the veteran's arthritic condition did appear to be age 
appropriate on examination.  Dr. L also stated that the 
etiology of the degenerative changes was related to lifelong 
physical activities including the physical labor the veteran 
did while in the military over a 23 year period.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  The Board must determine whether all the evidence, 
including that pertinent to service, establishes that the 
veteran has a current left knee disorder that began during or 
is causally linked to service.  38 C.F.R. § 3.303(d).  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

The veteran served on active duty from January 1961 to 
January 1964, and from May 1965 to September 1986.  The 
service medical records show that he was treated on multiple 
occasions for left knee problems and an in-service X-ray 
examination of the left knee in April 1986, just prior to his 
separation from more than 24 years of service, revealed 
minimal degenerative changes.  While a post-service X-ray 
conducted in January 1987 revealed no bony abnormalities or 
degenerative changes, there is competent medical evidence to 
show that the veteran has a current left knee disability, to 
include arthritis. 

The medical opinion evidence addressing the etiology of this 
disability is conflicting in nature.  Specifically, the 
physician who conducted the August 1999 VA arranged 
orthopedic examination was unable to conclude, based upon 
examination of the veteran and review of his records, that 
the veteran's left knee complaints were related to a specific 
incident of the veteran's military service.  She also noted 
that the veteran's story changed from initially that he was 
not injured, to giving a history of injury when he slipped on 
ice in Alaska, hitting the left knee.  Additionally, the 
examiner noted that as she looked through the charts, there 
were a few different histories for the left knee such as 
kneeling quite a bit or falling off a pole and hitting the 
back and injuring the leg.  Moreover, the VA physician 
essentially concluded that , while the veteran had left knee 
complaints, the examination of the knee was normal.  

On the other hand, Dr. L, in his February 2000 statement, 
found that the veteran did have a current left knee 
condition, to include arthritis.  The diagnosis was well 
supported by clinical and X-ray findings.  The  physician 
indicated that the veteran's arthritic condition appeared to 
be age appropriate on examination and the etiology of the 
degenerative changes was related to lifelong physical 
activities.  The Board further notes, however, that Dr. L 
stated that these physical activities included the physical 
labor the veteran did while in the military over a 23 year 
period.  (The veteran actually had more than 24 years of 
service.)  While it does not appear that Dr. L reviewed the 
veteran's service records when he issued this opinion, those 
records lend support to this opinion as they show repeated 
in-service left knee complaints and X-ray evidence of 
arthritis dated just prior to the veteran's separation from 
his long period of service. 

For the reasons stated above, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran has a current left knee disability that began 
during or is causally linked to service.  Resolving the 
reasonable doubt raised by such evenly divided evidence in 
the veteran's favor, the Board finds that service connection 
for arthritis of the left knee is warranted.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








ORDER

Entitlement to service connection for arthritis of the left 
knee is granted. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

